Citation Nr: 1129879	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the left upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appeal may be adjudicated, for the reasons set forth below.

Regarding the left and right carpal tunnel claims, the Board notes that the Veteran last underwent a VA examination in May 2005, over six years ago.  Since then, his representative has argued that the evidence with regard to the bilateral carpal tunnel syndrome was both stale and that nerve conduction studies had not been performed.  Given the passage of time since his most recent examination and assertions that the evidence is old, the Board finds that a VA examination would assist the Board in clarifying the extent of the Veteran's bilateral carpal tunnel syndrome.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Therefore, the Board finds that a VA examination is necessary to assess the current severity and manifestations of the Veteran's service-connected left and right carpal tunnel syndrome.

Similarly, the representative emphasized that the Veteran's bilateral hearing loss disability was last evaluated in May 2005, also over six years ago and that a current examination is warranted.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Moreover, the Veteran has alleged that he cannot work anymore due to his bilateral hearing loss.  In addition to his bilateral carpal tunnel and bilateral hearing loss disabilities, the Veteran is also service-connected for the following disorders:  sleep apnea and asthma/reactive airway disease, depression, degenerative joint disease of both knees, right shoulder impingement, tinnitus, hiatal hernia, arthritis of the right and left hips, degenerative disease of the lumbar spine, allergic rhinitis, internal hemorrhoids and umbilical hernia.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, further action by the RO is also necessary with respect to the issue of entitlement to a TDIU.

Prior to affording the Veteran any examination, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claims that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for all service-connected disabilities, including bilateral carpal tunnel syndrome and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected left and right carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left and right carpal tunnel syndrome.

The examiner should report all signs and symptoms necessary for rating the Veteran's left and right carpal tunnel syndrome under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe incomplete paralysis.  He or she should also address whether the Veteran has any scars resulting from his surgery for carpal tunnel syndrome.  If so, the examiner should report all signs and symptoms necessary to evaluate a scar under the rating criteria, including the size of the scar(s) and whether there is pain, instability, or limitation of motion or function.  It should also be noted whether the scar is deep, superficial, or painful.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

3.  The Veteran should be afforded a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Schedule the Veteran for an appropriate VA examination(s) to determine whether he is unemployable solely due to his service-connected disabilities.  The claims folder must be made available to the examiner(s) for review.  Based on the examination and review of the record, the examiner(s) should specifically address whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without regard to his age or the effects of any non-service-connected disabilities, are severe enough to preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

5.  After completion of all indicated development, the RO should again review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


